Judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Queens, convicting the defendant of a violation of section 986 of the Penal Law (bookmaking), unanimously affirmed. The evidence must be evaluated in the Hght of the concession made at the close of the *789People’s case. As thus appraised, it clearly appears that the defendant violated section 986 of the Penal Law in so far as that section relates to bookmaking, and also in so far as it relates to the possession of papers and paraphernalia for the purpose of recording or registering bets or wagers on horse races. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.